United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Medford, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-715
Issued: October 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 26, 2011 appellant filed a timely appeal from an August 30, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying authorization for
medical treatment and a November 2, 2010 nonmerit decision denying his request for a review of
the written record. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly denied appellant’s request for authorization
for medical treatment; and (2) whether it properly denied his request for a review of the written
record as untimely under 5 U.S.C. § 8124.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On February 11, 2009 the Board
reversed an August 2, 2007 decision terminating appellant’s compensation and an October 18,
2007 decision denying his request for a hearing.2 It found that OWCP had issued a wage-earning
capacity decision on May 1, 1992 reducing his compensation to zero based on its finding that his
actual earnings as a general office clerk fairly and reasonably represented his wage-earning
capacity. On May 12, 2006 appellant filed a claim for compensation. OWCP terminated his
compensation based on the opinion of Dr. Timothy Borman, an osteopath who performed an
impartial medical examination.3 The Board determined that OWCP should have adjudicated the
issue of whether appellant established that modification of the May 1, 1992 wage-earning
capacity determination was warranted. The facts and circumstances surrounding the prior
decision are hereby incorporated by reference.
By decision dated April 24, 2009, OWCP denied appellant’s claim for compensation
beginning May 1, 2006. It found that he had not established that his wage-earning capacity
should be modified.
On June 25, 2010 Dr. Peter S. Kosek, an attending Board-certified anesthesiologist,
requested authorization or reimbursement for implanting neuroelectrodes, analyzing a complex
neurostim, implanting a spine infusion pump, implanting a spinal canal catheterization, injecting
an epidural patch, fluoroguide for a spinal injection, analyzing spine infusion pump, and
performing a spinal/brain pump refill and maintenance.
By letter dated June 25, 2010, OWCP informed Dr. Kosek that it was not able to
authorize the requested medical treatment as the procedures did not appear to be due to
appellant’s work injury. It requested that he explain why he required the requested treatment and
its relationship to the August 25, 1986 employment injury.
On July 30, 2010 Dr. Kosek related:
“[A]ll of the listed treatments were directed at the management of [appellant’s]
lumbar back strain. After inadequate analgesia with oral analgesics and physical
therapy, and given an absence of curative surgical options, he underwent a trial of
spinal stimulation. That did not result in significant analgesia, and a trial of spinal
morphine did result in marked analgesia. A spinal pump was then implanted, and
resulted in the need for an epidural blood patch. He continues now on spinal
morphine therapy.”

2

Docket No. 08-697. OWCP accepted that on August 25, 1986 appellant, then a 36-year-old letter carrier,
sustained acute chronic lumbar and thoracic strains and an episode of anxiety and depression in the performance of
duty. He experienced intermittent periods of temporary and partial disability until April 13, 1992, when he resumed
full-time employment. In a decision dated May 1, 1992, OWCP reduced appellant’s compensation to zero after
finding that his actual earnings as a general office clerk fairly and reasonably represented his wage-earning capacity.
3

In a report dated April 2, 2007, Dr. Borman diagnosed multilevel degenerative disc disease unrelated to the
accepted work injury with no evidence of radiculopathy.

2

On August 25, 2010 an OWCP medical adviser reviewed the evidence to determine
whether OWCP should authorize the procedures requested by Dr. Kosek. He discussed the
accepted condition of back strain and noted that appellant underwent “multiple imaging studies
over a period of years following his injury with normal or near normal findings and he has been
declined for surgery multiple times.”4 The medical adviser noted that in 1987 a pain clinic found
a minimal back impairment but “[m]ultiple psychopathology….” He further indicated that
Dr. Borman, who conducted an impartial medical examination in 2007, found no residuals of his
accepted condition. The medical adviser found that appellant did not benefit from a morphine
pump implanted in 2007 or electrical spinal simulation. He recommended against authorization
of the procedures as they were not indicated for diagnoses of thoracic or lumbar strain and
agreed with Dr. Borman’s opinion that appellant’s current back condition was not work related.
The medical adviser concluded, “The requested procedures are not indicated, in my opinion,
regardless of claim status, due to the relative absence of physical pathology and the abundance of
evidence of psychopathology.”
By decision dated August 30, 2010, OWCP denied authorization for the requested
medical procedures. It based its denial on the finding by OWCP’s medical adviser that the
procedures were not medically necessary to treat his employment injury. OWCP noted that
Dr. Borman found that his degenerative disc disease was unrelated to his work injury and that his
opinion was entitled to special weight as the impartial medical examiner. It indicated that
Dr. Kosek had previously requested authorization for the procedures to treat appellant’s
degenerative disc disease.
In a form dated September 27, 2010 and postmarked September 30, 2010, appellant
requested a review of the written record. By decision dated November 2, 2010, OWCP denied
his request for a review of the written record as it was untimely under section 8124.
On appeal appellant questions why OWCP refused to approve his treatment given that it
had approved treatment for back procedures at the same levels in the past, including MRI scan
studies and epidural steroid injections.
LEGAL PRECEDENT -- ISSUE 1
Section 8103 of FECA5 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree of the period of disability or aid in lessening the amount of monthly compensation.6
4

A November 5, 2001 magnetic resonance imaging (MRI) scan study found minor degenerative disc desiccation
at L2-3 and L3-4 and mild facet arthritis at L5-S1. A March 11, 2005 lumbar MRI scan study showed partially
desiccated intervertebral discs at L2-3 an L3-4, right foraminal annular bulging at L4-5 and minor joint arthropathy.
An October 3, 2005 MRI scan study showed degenerative changes at multiple levels with disc desiccation and mild
bulging. A February 20, 2007 MRI scan study revealed mild degenerative changes of the lumbar and thoracic spine
unchanged since October 2005 and a small disc protrusion at T12-L1. On December 14, 2009 an MRI scan study
showed degenerative lumbar changes without progression and with improvement of the T12-L1 disc protrusion.
5

5 U.S.C. § 8101 et seq.

6

Id. at § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

3

In interpreting this section of FECA, the Board has recognized that OWCP has broad discretion
in approving services provided under section 8103, with the only limitation on OWCP’s
authority being that of reasonableness.7 Abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment or actions taken which are contrary to
both logic and probable deductions from established facts. It is not enough to merely show that
the evidence could be construed so as to produce a contrary factual conclusion.8 In order to be
entitled to reimbursement for medical expenses, a claimant must establish that the expenditures
were incurred for treatment of the effects of an employment-related injury.9
Proof of causal relationship must include supporting rationalized medical evidence. In
order for a surgery to be authorized, appellant must submit evidence to show that the requested
procedure is for a condition causally related to the employment injury and that it is medically
warranted. Both of these criteria must be met in order for OWCP to authorize payment.10
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained acute chronic lumbar and thoracic strains and an
episode of anxiety and depression due to an August 25, 1986 employment injury. On June 25,
2010 Dr. Kosek requested authorization or reimbursement for implanting neuroelectrodes,
analyzing a complex neurostim, implanting a spine infusion pump, implanting a spinal canal
catheterization, injecting an epidural patch, fluoroguide for a spinal injection, analyzing spine
infusion pump, and performing a spinal/brain pump refill and maintenance.
Appellant has the burden to establish that the requested procedures were for treatment of
a condition causally related to the employment injury and medically necessary for his accepted
lumbar or thoracic strain.11 Dr. Kosek generally opined that the medical treatments were due to
his lumbar sprain. He asserted that oral analgesics, physical therapy and spinal stimulation had
been ineffective but that a spinal pump and spinal morphine provided relief. Dr. Kosek,
however, did not adequately explain why appellant’s lumbar sprain required such significant and
invasive pain management. Medical conclusions unsupported by rationale are of diminished
probative value.12
OWCP has broad discretion in approving services under FECA. The only limitation on
its authority in approving or disproving services under FECA is that of reasonableness.13 In
order to ascertain whether the requested treatment was medically necessary and employment
7

Joseph P. Hofmann, 57 ECAB 456 (2006); James R. Bell, 52 ECAB 414 (2001).

8

Claudia L. Yantis, 48 ECAB 495 (1997).

9

Cathy B. Millin, 51 ECAB 331 (2000).

10

Id.

11

See Cathy B. Millin, supra note 9.

12

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

13

See D.C., 58 ECAB 620 (2007); Daniel J. Perea, 42 ECAB 214 (1990).

4

related, OWCP consulted with its medical adviser, who opined that the procedures were not
required for either a lumbar or thoracic strain. The medical adviser further found that appellant
had minimal objective findings on diagnostic studies and did not benefit from a 2007 morphine
pump or electrical spinal stimulation. He agreed with Dr. Borman’s opinion that appellant had
no further work-related back condition. Regardless of the cause of the back condition, however,
the medical adviser recommended against the procedures “due to the relative absence of physical
pathology and the abundance of evidence of psychopathology.” After considering the medical
evidence, OWCP denied authorization for the requested medical treatment. The Board finds that
OWCP’s refusal to authorization the procedures was reasonable and did not constitute an abuse
of discretion.14
On appeal appellant questions why OWCP denied authorization for the medical treatment
when it had previously authorized treatment to his back. Regardless of whether it authorized
similar procedures in the past, however, OWCP retains the discretion to authorize medical
services, appliances and supplies pursuant to section 8103.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b) of FECA, concerning a claimant’s entitlement to a hearing, states that:
“Before review under section 8128(a) of this title, a claimant for compensation not satisfied with
a decision of the Secretary ... is entitled, on request made within 30 days after the date of
issuance of the decision, to a hearing on his claim before a representative of the Secretary.”16 As
section 8124(b)(1) is unequivocal in setting forth the time limitation for requesting a hearing, a
claimant is not entitled to a hearing as a matter of right unless the request is made within the
requisite 30 days.17
Section 10.615 of Title 20 of the Code of Federal Regulations provides, “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”18
Section 10.616(a) further provides, “A claimant injured on or after July 4, 1966, who had
received a final adverse decision by the district [OWCP] may obtain a hearing by writing to the
address specified in the decision. The hearing request must be sent within 30 days (as

14

See D.K., 59 ECAB 141 (2007).

15

See Joseph P. Hofmann, supra note 7.

16

5 U.S.C. § 8124(b)(1).

17

Leona B. Jacobs, 55 ECAB 753 (2004).

18

20 C.F.R. § 10.615.

5

determined by postmark or other carrier’s date marking) of the date of the decision for which a
hearing is sought.”19
OWCP, in its broad discretionary authority in the administration of FECA, has the power
to hold hearings in certain circumstances where no legal provision was made for such hearings,
and FECA must exercise this discretionary authority in deciding whether to grant a hearing.
Specifically, the Board has held that OWCP has the discretion to grant or deny a hearing request
on a claim involving an injury sustained prior to the enactment of the 1966 amendments to
FECA which provided the right to a hearing, when the request is made after the 30-day period
established for requesting a hearing, or when the request is for a second hearing on the same
issue.20 OWCP’s procedures, which require it to exercise its discretion to grant or deny a hearing
when a hearing request is untimely or made after reconsideration under section 8128(a), are a
proper interpretation of FECA and Board precedent.21
ANALYSIS -- ISSUE 2
OWCP issued a decision on August 30, 2010 denying appellant’s request for
authorization of various medical procedures. Appellant sought a review of the written record in
a form dated September 27, 2010 and postmarked September 30, 2010. By decision dated
November 2, 2010, OWCP denied his request as untimely by decision. As appellant’s request
for a review of the written record was postmarked September 30, 2010, more than 30 days after
OWCP issued its August 30, 2010 decision, he was not entitled to a hearing, in the form of a
review of the written record, as a matter of right.
OWCP has the discretionary power to grant a hearing or review of the written record
when a claimant is not entitled to a hearing or review as a matter of right.22 It properly exercised
its discretion by stating that it had considered the matter in relation to the issue involved and
denied appellant’s request for a review of the written record on the basis that the case could be
resolved by submitting additional evidence to OWCP in a reconsideration request. The Board
has held that the only limitation on OWCP’s discretionary authority is reasonableness. An abuse
of discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deduction from
established facts.23 In this case, the evidence of record does not establish that OWCP committed
any action in connection with its denial of appellant’s request for a review of the written record
which could be found to be an abuse of discretion. For these reasons, OWCP properly denied his
request for a review of the written record as untimely under section 8124 of FECA.

19

Id. at § 10.616(a).

20

See André Thyratron, 54 ECAB 257 (2002).

21

Sandra F. Powell, 45 ECAB 877 (1994).

22

Afegalai L. Boone, 53 ECAB 533 (2002).

23

See André Thyratron, supra note 20.

6

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for authorization for
medical treatment and properly denied his request for a review of the written record as untimely
under section 8124.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 2 and August 30, 2010 are affirmed.
Issued: October 6, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

